2016 IL 119563



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 119563)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                           MARK MINNIS, Appellee.


                             Opinion filed October 20, 2016.



        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Thomas, Kilbride, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       Section 3(a) of the Sex Offender Registration Act (Registration Act or Act)
     requires sex offenders to disclose and periodically update information regarding
     their Internet identities and websites. 730 ILCS 150/3(a) (West 2014). This
     information is subject to public inspection as provided by the Sex Offender
     Community Notification Law (Notification Law or Law) (730 ILCS 152/101
     et seq. (West 2014)). The circuit court of McLean County entered an order finding
     that this Internet disclosure provision was overbroad in violation of the first
     amendment to the United States Constitution. U.S. Const., amend. I. The State
     appeals directly to this court. Ill. S. Ct. R. 603 (eff. Oct. 1, 2010). We now reverse
     the order of the circuit court and remand the cause to the circuit court for further
     proceedings.


¶2                                    I. BACKGROUND

¶3       On December 15, 2010, the circuit court adjudicated defendant, Mark Minnis, a
     delinquent minor for committing the offense of criminal sexual abuse (720 ILCS
     5/12-15(b) (West 2010)). 1 The court sentenced him to 12 months’ probation.
     Defendant’s adjudication for criminal sexual abuse rendered him a “sex offender”
     pursuant to the Registration Act (730 ILCS 150/2(A)(5), (B)(1) (West 2010)).
     Adhering to the statutory mandate (730 ILCS 150/3-5(a) (West 2010)), the court
     ordered defendant to register as a sex offender.

¶4       On December 17, 2010, defendant reported to the Normal police department to
     register. On his first sex offender registration form, defendant disclosed, inter alia,
     his two e-mail addresses and his Facebook account. The Registration Act required
     defendant to report thereafter at least once per year (730 ILCS 150/6 (West 2010)).
     Defendant’s May 2011 registration form listed the same Internet information.2

¶5       Defendant registered again on August 29, 2014. Defendant included his two
     e-mail addresses on the registration form, but he omitted his Facebook account. On
     September 9, Normal police officers viewed defendant’s publicly accessible
     Facebook profile online. They observed that defendant changed his Facebook
     cover photo only one month prior to his August 2014 registration. On September
     12, defendant was arrested and charged by information with failing to register as a
     sex offender pursuant to section 3(a) of the Act (730 ILCS 150/3(a) (West 2014)).
     On September 24, defendant was indicted for that offense, “in that he did not
     register an Internet site, a Facebook page, which he had uploaded content to.”

         1
          Defendant, then 16 years old, committed an act of sexual penetration or sexual
     conduct with the victim, who was 14 years old. The offense is a Class A misdemeanor. 720
     ILCS 5/12-15(b), (d) (West 2010).
        2
          These are the only two registration forms contained in the record.




                                              -2-
¶6       In May 2015, defendant filed a pretrial motion to dismiss the indictment.
     Defendant argued that the Internet disclosure provision in section 3(a) of the
     Registration Act was overbroad and vague in violation of the United States
     Constitution. On July 7, 2015, the circuit court entered an order granting
     defendant’s motion to dismiss the indictment. The court rejected defendant’s
     argument that the challenged provision in section 3(a) was unconstitutionally
     vague. However, the court found that the Internet disclosure provision was
     overbroad in violation of the first amendment. In compliance with Illinois Supreme
     Court Rule 18 (eff. Sept. 1, 2006), the circuit court specifically found the entire
     Internet disclosure provision unconstitutional, both on its face and as applied to
     defendant, and based solely on the first amendment.3

¶7       Because this provision in section 3(a) was held invalid, the State appeals
     directly to this court. Ill. S. Ct. R. 603 (eff. Oct. 1, 2010). We granted the American
     Civil Liberties Union of Illinois and the Electronic Frontier Foundation leave to
     submit an amici curiae brief in support of defendant. Ill. S. Ct. R. 345 (eff. Sept. 20,
     2010). Additional pertinent background will be discussed in the context of our
     analysis of the issues.


¶8                                          II. ANALYSIS

¶9       Prior to addressing the merits of the circuit court’s finding of
     unconstitutionality, we must consider which part of section 3(a) of the Registration
     Act was properly before the circuit court. Pertinent to the instant case, section 3(a)
     requires a sex offender to disclose and periodically update two categories of
     Internet information—identities and websites—described as follows:

         “all e-mail addresses, instant messaging identities, chat room identities, and
         other Internet communications identities that the sex offender uses or plans to

         3
           The parties base their arguments exclusively on the first amendment. However, amici
     additionally invoke the free speech guaranty of the Illinois Constitution (Ill. Const. 1970,
     art. I, § 4). An amicus curiae is not a party but a friend of the court, who takes the case with
     the issues framed by the parties. Because the parties do not rely on the state constitutional
     free speech guaranty, we decline to discuss it. See In re J.W., 204 Ill. 2d 50, 72-73 (2003);
     Burger v. Lutheran General Hospital, 198 Ill. 2d 21, 61-62 (2001).




                                                  -3-
          use, all Uniform Resource Locators (URLs) registered or used by the sex
          offender, all blogs and other Internet sites maintained by the sex offender or to
          which the sex offender has uploaded any content or posted any messages or
          information ***.” 730 ILCS 150/3(a) (West 2014).

       The circuit court invalidated the disclosure requirement for both categories.


¶ 10                                 A. Defendant’s Standing

¶ 11       The State contends that the circuit court “lacked jurisdiction to rule on the
       constitutionality” of the entire Internet disclosure provision in section 3(a). The
       State observes that defendant was charged specifically with failing to register his
       Facebook account, which is an Internet site. Therefore, according to the State, “the
       circuit court had jurisdiction to rule only on the constitutionality” of the Internet
       disclosure provision as it pertains to websites and lacked jurisdiction to declare
       unconstitutional the disclosure provision as it pertains to Internet identities.

¶ 12       We disagree. The State overlooks that defendant bases his facial challenge to
       the entire Internet disclosure provision on first amendment overbreadth grounds.
       The first amendment provides, in pertinent part, that “Congress shall make no law
       *** abridging the freedom of speech” (U.S. Const., amend. I) and applies to the
       States through the due process clause of the fourteenth amendment. De Jonge v.
       Oregon, 299 U.S. 353, 364 (1937). The assertion of a first amendment overbreadth
       claim is not the application of a procedural rule but is a function of substantive first
       amendment law. Sabri v. United States, 541 U.S. 600, 610 (2004). A state court
       may not avoid a proper facial attack brought on federal constitutional grounds. New
       York v. Ferber, 458 U.S. 747, 767 (1982).

¶ 13       Generally, a party may not raise, and a court will not consider, a constitutional
       challenge to a statutory provision that does not affect that party. In re M.I., 2013 IL
       113776, ¶¶ 32, 34. Thus, a court will not consider a constitutional challenge to a
       criminal statutory provision under which a defendant has not been charged. See,
       e.g., People v. Blackorby, 146 Ill. 2d 307, 320-21 (1992); People v. Palkes, 52 Ill.
2d 472, 480 (1972). This traditional rule reflects two cardinal principles: the
       personal nature of constitutional rights and prudential limitations on constitutional
       adjudication. Broadrick v. Oklahoma, 413 U.S. 601, 610-11 (1973).




                                                -4-
¶ 14       “The First Amendment overbreadth doctrine, however, represents a departure
       from the traditional rule that a person may not challenge a statute on the ground that
       it might be applied unconstitutionally in circumstances other than those before the
       court.” Bates v. State Bar, 433 U.S. 350, 380 (1977). “This ‘exception to the usual
       rules governing standing,’ Dombrowski v. Pfister, [380 U.S. 479, 486 (1965)],
       reflects the transcendent value to all society of constitutionally protected
       expression.” Bigelow v. Virginia, 421 U.S. 809, 816 (1975). As the United States
       Supreme Court has explained:

              “We have provided this expansive remedy out of concern that the threat of
          enforcement of an overbroad law may deter or ‘chill’ constitutionally protected
          speech—especially when the overbroad statute imposes criminal sanctions.
          [Citations.] Many persons, rather than undertake the considerable burden (and
          sometimes risk) of vindicating their rights through case-by-case litigation, will
          choose simply to abstain from protected speech, [citation]—harming not only
          themselves but society as a whole, which is deprived of an uninhibited
          marketplace of ideas.” Virginia v. Hicks, 539 U.S. 113, 119 (2003).

       Therefore, in the first amendment context, courts permit attacks on overly broad
       statutes without requiring that the person making the attack show that his or her
       specific conduct was actually protected. Bigelow, 421 U.S. at 815-16 (collecting
       cases); People v. Holder, 96 Ill. 2d 444, 449 (1983); Village of Schaumburg v. Jeep
       Eagle Sales Corp., 285 Ill. App. 3d 481, 484-85 (1996) (based on first amendment
       overbreadth grounds, defendant charged with violating particular subsections of
       ordinance had standing to challenge other subsections with which defendant was
       not charged).

¶ 15       Of course, a person must present more than subjective allegations of a
       subjective “chill.” “There must be a ‘claim of specific present objective harm or a
       threat of specific future harm.’ ” Bigelow, 421 U.S. at 816-17 (quoting Laird v.
       Tatum, 408 U.S. 1, 13-14 (1972)).

¶ 16       In the case at bar, defendant clearly may challenge the entire Internet disclosure
       provision based on first amendment overbreadth grounds. As a sex offender,
       defendant is under a continuing obligation to disclose to authorities all of the
       information specified by section 3(a) of the Registration Act. That includes both
       Internet identities and websites. Defendant maintains and uses e-mail addresses as



                                               -5-
       well as a Facebook account. Any failure to disclose those e-mail addresses would
       subject defendant to prosecution under the identity disclosure provision, just as his
       failure to disclose his Facebook account triggered prosecution under the website
       disclosure provision. In light of what happened here, the threat of prosecution from
       such a lapse can hardly be considered speculative. It is real and immediate. See
       Virginia v. American Booksellers Ass’n, 484 U.S. 383, 392-93 (1988).

¶ 17       Where a person engages in conduct arguably affected with a constitutional
       interest but proscribed by statute and there exists a credible threat of prosecution
       thereunder, that person need not risk being arrested and charged before challenging
       the provision under the first amendment. Babbitt v. United Farm Workers National
       Union, 442 U.S. 289, 298 (1979). Therefore, defendant clearly could have
       challenged the Internet identity disclosure provision as well as the website
       disclosure provision even before this prosecution was initiated. Given that
       defendant had standing to bring a pre-enforcement action to challenge the entire
       Internet disclosure provision, it would be anomalous to hold that his standing has
       somehow been diminished or lost now that charges have actually been filed.
       Nothing in first amendment jurisprudence supports such a position. Therefore, we
       hold that the first amendment allowed defendant to challenge the constitutionality
       of the entire Internet disclosure provision.

¶ 18       We observe that the circuit court specifically found that the Internet disclosure
       provision was unconstitutional both on its face and as applied to defendant. An “as
       applied” challenge requires the challenging party to show that a statute is
       unconstitutional as it applies to him or her. People v. Garvin, 219 Ill. 2d 104, 117
       (2006). Thus, the particular facts and circumstances surrounding the challenging
       party become relevant. In re M.A., 2015 IL 118049, ¶¶ 39-40; Napleton v. Village
       of Hinsdale, 229 Ill. 2d 296, 305-06 (2008).

¶ 19       However, in the case at bar, the circuit court held no evidentiary hearing and
       made no findings of fact. In such a factual vacuum, a court is not capable of making
       an “as applied” determination of unconstitutionality. Without an evidentiary
       record, any finding that a statute is unconstitutional “as applied” is premature, and
       the constitutional challenge must be facial. People v. Rizzo, 2016 IL 118599, ¶ 26;
       In re Parentage of John M., 212 Ill. 2d 253, 268 (2004) (citing Reno v. Flores, 507




                                               -6-
       U.S. 292, 300-01 (1993)).


¶ 20                            B. First Amendment Overbreadth

¶ 21      We now address whether section 3(a) of the Registration Act violates the first
       amendment by requiring a sex offender to disclose his or her Internet identities and
       websites (730 ILCS 150/3(a) (West 2014)). The constitutionality of a statute is a
       question of law that we review de novo. All statutes are presumed to be
       constitutional. The party challenging the constitutionality of a statute has the
       burden of clearly establishing its invalidity. A court must construe a statute so as to
       uphold its constitutionality, if reasonably possible. M.A., 2015 IL 118049, ¶ 21;
       John M., 212 Ill. 2d at 265-66; People v. Malchow, 193 Ill. 2d 413, 418 (2000).

¶ 22       The first amendment right to freedom of speech includes the right to publish
       and distribute writings while remaining anonymous. McIntyre v. Ohio Elections
       Comm’n, 514 U.S. 334, 342 (1995); Talley v. California, 362 U.S. 60, 64-65
       (1960). “Anonymity is a shield from the tyranny of the majority. [Citation.] It thus
       exemplifies the purpose behind the Bill of Rights, and of the First Amendment in
       particular: to protect unpopular individuals from retaliation—and their ideas from
       suppression—at the hand of an intolerant society.” McIntyre, 514 U.S. at 357.

¶ 23       First amendment protections for speech extend fully to communications made
       through the medium of the Internet. “Through the use of chat rooms, any person
       with a phone line can become a town crier with a voice that resonates farther than it
       could from any soapbox. Through the use of Web pages, mail exploders, and
       newsgroups, the same individual can become a pamphleteer. *** ‘[T]he content on
       the Internet is as diverse as human thought.’ ” Reno v. American Civil Liberties
       Union, 521 U.S. 844, 870 (1997) (quoting American Civil Liberties Union v. Reno,
       929 F. Supp. 824, 842 (E.D. Pa. 1996)). Thus, we agree with our appellate court
       that the first amendment right to speak anonymously extends to those expressing
       views on the Internet. Hadley v. Subscriber Doe, 2014 IL App (2d) 130489, ¶ 16;
       Stone v. Paddock Publications, Inc., 2011 IL App (1st) 093386, ¶ 15; see also
       Ghanam v. Does, 845 N.W.2d 128, 137 (Mich. Ct. App. 2014); Solers, Inc. v. Doe,
       977 A.2d 941, 950-51 (D.C. 2009); Independent Newspapers, Inc. v. Brodie, 966
A.2d 432, 440-42 (Md. 2009); Mobilisa, Inc. v. Doe 1, 170 P.3d 712, 717 (Ariz. Ct.
       App. 2007). Nevertheless, “it is well understood that the right of free speech is not



                                                -7-
       absolute at all times and under all circumstances.” Chaplinsky v. New Hampshire,
       315 U.S. 568, 571 (1942). It follows that the right to anonymous speech, including
       anonymous Internet speech, is not absolute. Ghanam, 845 N.W.2d at 137; Solers,
       Inc., 977 A.2d at 951.

¶ 24       In a typical facial challenge, a defendant would have to establish that there is no
       set of circumstances under which the statute would be valid. The fact that the
       statute could be found unconstitutional under some circumstances would not
       establish its facial invalidity. M.A., 2015 IL 118049, ¶ 39; John M., 212 Ill. 2d at
       269. However, as earlier discussed, a facial challenge based on first amendment
       overbreadth is provided out of concern that the threat of enforcement of an
       overbroad law may chill or deter constitutionally protected speech, especially when
       the statute imposes criminal penalties. Hicks, 539 U.S. at 119; People v. Clark,
       2014 IL 115776, ¶ 11; People v. Bailey, 167 Ill. 2d 210, 226 (1995). Yet,
       invalidating a law that in some of its applications is perfectly constitutional has
       harmful social costs. Recognizing that overbreadth invalidation is “strong
       medicine,” a law may be invalidated as overbroad only if a substantial number of its
       applications to protected speech are unconstitutional, judged in relation to the
       statute’s plainly legitimate sweep. United States v. Williams, 553 U.S. 285, 292-93
       (2008); Hicks, 539 U.S. at 119-20; People v. Williams, 235 Ill. 2d 178, 199-200
       (2009).

¶ 25        We first construe the challenged statute. A court cannot determine whether a
       statute reaches too far without first knowing what the statute covers. United States
       v. Stevens, 559 U.S. 460, 474 (2010); People v. Alexander, 204 Ill. 2d 472, 485
       (2003); Bailey, 167 Ill. 2d at 226. The Registration Act and the Notification Law
       “operate in tandem, providing a comprehensive scheme for the registration of
       Illinois sex offenders and the dissemination of information about these offenders to
       the public.” People v. Cornelius, 213 Ill. 2d 178, 181 (2004) (citing Malchow, 193
       Ill. 2d at 416). “Our primary objective in construing a statutory scheme is to
       ascertain and give effect to the intent of the legislature.” People v. Boyce, 2015 IL
       117108, ¶ 15; see People ex rel. Scott v. Illinois Racing Board, 54 Ill. 2d 569, 577
       (1973) (stating that two statutes were “part of a comprehensive statutory plan ***
       and their provisions should be viewed as integral parts of a whole”). The most
       reliable indicator of legislative intent is the language of the statute, given its plain
       and ordinary meaning. A court must view the statute as a whole, construing words




                                                -8-
       and phrases in light of other relevant statutory provisions and not in isolation. Each
       word, clause, and sentence of a statute must be given a reasonable meaning, if
       possible, and should not be rendered superfluous. The court may consider the
       reason for the law, the problems sought to be remedied, the purposes to be
       achieved, and the consequences of construing the statute one way or another. Also,
       a court presumes that the legislature did not intend to create absurd, inconvenient,
       or unjust results. People v. Hunter, 2013 IL 114100, ¶ 13 (and cases cited therein).

¶ 26       The Registration Act was enacted in 1986.4 All sex offenders, as defined by
       section 2 of the Registration Act (730 ILCS 150/2 (West 2014)), must register in
       person with local law enforcement officials and “provide accurate information as
       required by the Department of State Police.” 730 ILCS 150/3(a) (West 2014). Prior
       to 2007, this information disclosed only the sex offender’s actual identity and
       physical whereabouts. However, a 2007 amendment expanded this information to
       include a sex offender’s Internet identity and websites. Pub. Act 95-229 (eff. Aug.
       16, 2007) (amending 730 ILCS 150/3(a) (West 2006)). Section 3(a) currently
       provides in pertinent part:

           “Such information shall include a current photograph, current address, current
           place of employment, the sex offender’s *** telephone number, including
           cellular telephone number, the employer’s telephone number, school attended,
           all e-mail addresses, instant messaging identities, chat room identities, and
           other Internet communications identities that the sex offender uses or plans to
           use, all Uniform Resource Locators (URLs) registered or used by the sex
           offender, all blogs and other Internet sites maintained by the sex offender or to
           which the sex offender has uploaded any content or posted any messages or
           information ***. The information shall also include *** the county of
           conviction, license plate numbers for every vehicle registered in the name of the
           sex offender, the age of the sex offender at the time of the commission of the
           offense, the age of the victim at the time of the commission of the offense, and
           any distinguishing marks located on the body of the sex offender.” (Emphasis
           added.) 730 ILCS 150/3(a) (West 2014).

           4
           The statute was originally titled the Habitual Child Sex Offender Registration Act (Ill.
       Rev. Stat. 1987, ch. 38, ¶ 221 et seq.). A 1996 amendment gave the statute its current title
       (730 ILCS 150/1 et seq. (West 1996)).




                                                  -9-
       Further, a sex offender “shall report in person to the appropriate law enforcement
       agency with whom he or she last registered within one year from the date of last
       registration and every year thereafter and at such other times at the request of the
       law enforcement agency not to exceed 4 times a year.” 730 ILCS 150/6 (West
       2014). With certain exceptions not relevant in this case, a sex offender must register
       for a 10-year period. 730 ILCS 150/7 (West 2014). A sex offender “who knowingly
       or wilfully gives material information required by [the Registration Act] that is
       false is guilty of a Class 3 felony.” 730 ILCS 150/10 (West 2014).

¶ 27        A sex offender who is subject to the Registration Act “is, in turn, also subject to
       the provisions of the Notification Law.” Cornelius, 213 Ill. 2d at 182. Enacted in
       1995 (730 ILCS 152/101 et seq. (West 1996)), the Notification Law requires the
       Illinois State Police to maintain a sex offender database that identifies sex offenders
       and makes information about them available to the persons that the Law specifies.
       730 ILCS 152/115(a) (West 2014). Law enforcement officials must disclose the
       above-quoted information required under section 3(a) of the Registration Act to the
       following county entities: institutions of higher education, public school boards,
       child care facilities, libraries, public housing agencies, the Illinois Department of
       Children and Family Services, social service agencies providing services to minors,
       and volunteer organizations providing services to minors. Also, the above-quoted
       information must be disclosed to any victims of any sex offenses, not only the
       victim of the sex offense for which the sex offender had been convicted. 730 ILCS
       152/120(a) (West 2014) (counties except Cook County). Law enforcement officials
       may disclose, in their discretion, this information “to any person likely to encounter
       a sex offender.” 730 ILCS 152/120(b) (West 2014). For all other members of the
       public, this information must be made available upon request (730 ILCS
       152/120(c) (West 2014)) and may be placed “on the Internet or in other media.”
       730 ILCS 152/120(d) (West 2014). Further, the Illinois State Police must maintain
       an Internet website that makes sex offenders’ registration information available to
       the public. 730 ILCS 152/115(b) (West 2014).

¶ 28       However, dissemination of information regarding juvenile sex offenders is
       limited to any individual “when that person’s safety may be compromised for some
       reason related to the juvenile sex offender.” 730 ILCS 152/121(a) (West 2014).
       “Public information concerning juvenile sex offenders thus is much more restricted
       than information concerning adult sex offenders.” J.W., 204 Ill. 2d at 75. Also, if




                                                - 10 -
       the juvenile sex offender is enrolled in school, the local law enforcement agency
       shall provide a copy of the sex offender registration form only to that school’s
       principal, chief administrative officer, or guidance counselor. The registration
       information must be kept separate from the juvenile sex offender’s other school
       records. 730 ILCS 152/121(b) (West 2014). Accordingly, while the registry, as it
       pertains to adults, “provides for wide dissemination of registration information to
       the public,” a juvenile sex offender’s registration information is “available only to a
       very limited group of people.” People ex rel. Birkett v. Konetski, 233 Ill. 2d 185,
       203 (2009). Further, juvenile sex offenders may petition for termination of
       registration two years after their initial registration. 730 ILCS 150/3-5(c) (West
       2014).5

¶ 29       We next address whether this statutory scheme warrants first amendment
       scrutiny. There must be a realistic danger that the statute will significantly
       compromise recognized first amendment rights. Members of the City Council v.
       Taxpayers for Vincent, 466 U.S. 789, 801 (1984); Clark, 2014 IL 115776, ¶ 11;
       People v. Haywood, 118 Ill. 2d 263, 275 (1987) (collecting cases). If the challenged
       statute does not reach constitutionally protected conduct, our analysis ends. See,
       e.g., Village of Hoffman Estates v. The Flipside, Hoffman Estates, Inc., 455 U.S.
489, 495-96 (1982); Bailey, 167 Ill. 2d at 226-28; People v. Ryan, 117 Ill. 2d 28, 33
       (1987).

¶ 30       Before this court, the State contends that the Internet disclosure provision does
       not “unconstitutionally burden sex offenders’ First Amendment interest in
       anonymity.” The State observes that the disseminated disclosure information
       allows the public to identify the Internet forums in which the sex offender has
       communicated within the offender’s previous registration period, up to and
       including the day he or she registers. “Because section 3(a) largely requires only
       retroactive disclosure,” the State argues, the Internet disclosure provision does not
       “eliminate” a sex offender’s ability to speak anonymously online. Thus, according
       to the State, the prospect that the disclosure provision will deter sex offenders from
       speaking online “is too speculative to support defendant’s First Amendment
       challenge.”


          5
           The record does not disclose whether defendant petitioned for termination.




                                               - 11 -
¶ 31       We disagree. The State is correct that the disclosure provision does not force a
       sex offender to reveal the information as a precondition to expression. Courts have
       invalidated such statutes due to the resulting surrender of anonymity. See, e.g.,
       Watchtower Bible & Tract Society of New York, Inc. v. Village of Stratton, 536 U.S.
150, 165-68 (2002); Buckley v. American Constitutional Law Foundation, Inc., 525
U.S. 182, 198-200 (1999). However, “constitutional violations may arise from the
       deterrent, or ‘chilling,’ effect of governmental regulations that fall short of a direct
       prohibition against the exercise of First Amendment rights.” Laird v. Tatum, 408
U.S. 1, 11 (1972). Further, the State overlooks that anonymity protects unpopular
       individuals from retaliation. McIntyre, 514 U.S. at 341-42, 357. Retaliation, by
       definition, is “retroactive” in that it reacts to speech previously uttered. Thus, a
       statute that operates retroactively can nonetheless unconstitutionally deter or chill
       anonymous speech. Further, the Registration Act imposes criminal sanctions for
       noncompliance, which additionally may cause persons whose expression is
       constitutionally protected to refrain from exercising their rights. Gooding v.
       Wilson, 405 U.S. 518, 521 (1972). We conclude that the Internet disclosure
       provision impacts constitutionally protected conduct, and therefore, first
       amendment scrutiny is warranted.

¶ 32       The parties next disagree on the appropriate level of scrutiny for the Internet
       disclosure provision of section 3(a) of the Registration Act. Defendant and amici
       contend that the disclosure provision is subject to strict judicial scrutiny.
       Content-based laws are presumptively unconstitutional and may be justified only if
       they survive so-called strict scrutiny, which requires a court to find that a restriction
       is narrowly tailored to serve a compelling government interest. Reed v. Town of
       Gilbert, 576 U.S. ___, ___, 135 S. Ct. 2218, 2226 (2015); Alexander, 204 Ill. 2d at
       476. Government regulation of speech is content-based if a law applies to particular
       speech because of the topic discussed or the idea or message conveyed. This
       requires a court to first consider whether the face of the statute draws distinctions
       based on the message a speaker conveys. If it does not, the court must next consider
       whether the facially neutral statute cannot be justified without reference to the
       content of the regulated speech, or if the government adopted the statute because of
       disagreement with the message the speech conveys. If so, then the facially neutral
       statute will be considered a content-based regulation of speech. Reed, 576 U.S. at
       ___, 135 S. Ct. at 2227-28 (and cases cited therein).




                                                - 12 -
¶ 33       In contrast, laws that are unrelated to the content of speech are subject to an
       intermediate level of scrutiny because in most instances they pose a less substantial
       risk of removing certain ideas or viewpoints from the public dialogue. Turner
       Broadcasting System, Inc. v. Federal Communications Comm’n, 512 U.S. 622, 642
       (1994). Generally, content-neutral laws impose burdens on speech without
       reference to the ideas or views expressed. Id. at 643; Ward v. Rock Against Racism,
       491 U.S. 781, 791 (1989). To be content neutral, the government regulation of
       expressive activity must be justified without reference to the content of the
       regulated speech. Ward, 491 U.S. at 791. Indeed: “A regulation that serves
       purposes unrelated to the content of the expression is deemed neutral, even if it has
       an incidental effect on some speakers or messages but not others.” Id. So long as
       speaker distinctions are not a subtle means of exercising a content preference, they
       are not presumed invalid under the first amendment. Turner Broadcasting, 512
       U.S. at 645.

¶ 34       In the case at bar, we agree with the State that the Internet disclosure provision
       is properly subject to intermediate scrutiny. The provision is part of a statutory
       scheme intended to prevent sex offenses against children and to protect the public.
       The statutory scheme protects the public in two ways: it provides crucial
       information to law enforcement agencies monitoring the movement of sex
       offenders, and it disseminates the information to the public. Cornelius, 213 Ill. 2d at
       194 (and cases cited therein). Admittedly, the provision does single out sex
       offenders as a category of speakers. However, the face of the provision makes no
       reference to, and the purpose of the provision has nothing to do with, the content of
       their speech.

¶ 35       Defendant concedes that the Internet disclosure provision “does not directly
       ban any speech.” However, according to defendant, “if the hostility of the public
       against scarlet-letter-tagged sex offenders who speak on the Internet drives the
       speakers away, into silence, the effect is the same: the outcome looks like a ban.”
       We cannot agree. “The purpose and the principal effect of notification are to inform
       the public for its own safety, not to humiliate the offender. Widespread public
       access is necessary for the efficacy of the scheme, and the attendant humiliation is
       but a collateral consequence of a valid regulation.” Smith v. Doe, 538 U.S. 84, 99
       (2003). Although the public availability of the website information may have a
       lasting and painful impact on sex offenders, these consequences flow not from the




                                               - 13 -
       statutory registration and notification scheme but from the fact of conviction,
       which is already a matter of public record. See id. at 103. Therefore, we conclude
       that the disclosure provision is content neutral and, accordingly, is subject to
       intermediate scrutiny.

¶ 36      In the first amendment speech context, intermediate scrutiny is articulated in
       several similar forms. Generally, to survive intermediate scrutiny, a content-neutral
       regulation of protected speech (1) must serve or advance a substantial
       governmental interest unrelated to the suppression of free speech and (2) must not
       burden substantially more speech than necessary to further that interest—or in
       other words, it must be narrowly tailored to serve that interest without
       unnecessarily interfering with first amendment freedoms. See Turner
       Broadcasting, 512 U.S. at 662; Members of the City Council, 466 U.S. at 804-05.

¶ 37       The State asserts that the purpose of the Internet disclosure provision “is to
       protect the public from the danger of recidivist sex offenders, which is a substantial
       government interest.” Defendant and amici are correct to agree that this is a
       legitimate interest. Generally, “reducing crime is a substantial government
       interest.” City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 435 (2002).
       More particularly: “The prevention of sexual exploitation and abuse of children
       constitutes a government objective of surpassing importance.” New York v. Ferber,
       458 U.S. 747, 757 (1982); accord People v. Huddleston, 212 Ill. 2d 107, 132-33
       (2004) (and cases cited therein). “Although there is considerable debate over the
       degree to which treatment of sex offenders may be effective, it is clear that state
       legislatures may respond to what they reasonably perceive as a ‘substantial risk of
       recidivism.’ ” (Emphasis in original.) Huddleston, 212 Ill. 2d at 138 (quoting
       Smith, 538 U.S. at 103). Since 1996, every state in the nation has had a law
       providing for mandatory registration of sex offenders and corresponding
       community notification. Smith, 538 U.S. at 89-90. Thus, the remaining issue is
       whether the disclosure provision advances this interest in conformance with first
       amendment principles.

¶ 38       Defendant and amici contend that the statutory scheme for Internet disclosure
       deters or chills substantially more speech than is necessary to further the
       governmental interest. For example, defendant posits that juvenile sex offenders
       “have a low risk of reoffending and a high potential for rehabilitation due to their




                                               - 14 -
       continuing brain development.” Therefore, defendant argues, the application of the
       disclosure provision to juvenile sex offenders “renders it substantially overbroad”
       in violation of the first amendment. However, as we earlier explained, public
       information regarding juvenile sex offenders is much more restricted than
       information regarding adult sex offenders and is available only to a very limited
       group of people. See Konetski, 233 Ill. 2d at 203; J.W., 204 Ill. 2d at 75. Further,
       juvenile sex offenders can petition for termination of registration after two years.
       730 ILCS 150/3-5(c) (West 2014). This statutory qualification for juvenile sex
       offenders shows the legislative intent to avoid burdening substantially more speech
       than necessary to further its governmental interest.

¶ 39       Defendant next argues that, “[b]eyond the issue of juvenile offenders,” the
       Internet disclosure provision nonetheless “applies to far too many people, in
       general.” Defendant argues that the provision applies to all sex offenders “without
       conducting any individualized risk assessment, so that sex offenders with no risk to
       reoffend are included alongside high-risk offenders. Besides being poor policy in
       general, this makes the speech burdens at issue here dramatically overbroad.”
       Citing Whole Woman’s Health v. Hellerstedt, 579 U.S. ___, ___, 136 S. Ct. 2292,
       2310 (2016), defendant contends that this court has an independent duty to assess
       this issue while engaging in our constitutional analysis.

¶ 40       We reject defendant’s characterization of the Internet disclosure provision as
       “poor policy.” “Our role is not to determine how wise legislation may be, but rather
       to determine its constitutionality.” People v. J.S., 103 Ill. 2d 395, 407 (1984).
       Exercising our independent judgment of the facts bearing on an issue of
       constitutional law, it is our task in the end to decide whether the legislature has
       violated the constitution. Whole Woman’s Health, 579 U.S. at ___, 136 S. Ct. at
       2310; Sable Communications of California, Inc. v. Federal Communications
       Comm’n, 492 U.S. 115, 129 (1989). Where a party’s objections are essentially
       questions of policy, they are more appropriately directed to the legislature than to
       this court. In re A.A., 2015 IL 118605, ¶ 27.

¶ 41       Regarding the lack of an individualized risk assessment for sex offenders, the
       legislature is entitled to “conclude that a conviction for a sex offense provides
       evidence of substantial risk of recidivism.” Smith, 538 U.S. at 103; accord
       Huddleston, 212 Ill. 2d at 138. Although we exercise independent judgment on




                                              - 15 -
       issues of constitutional law, the legislature is in a better position than the judiciary
       to gather and evaluate data bearing on complex problems. Alameda Books, 535
       U.S. at 440; Turner Broadcasting, 512 U.S. at 665-66 (opinion of Kennedy, J.,
       joined by Rehnquist, C.J., and Blackmun and Souter, JJ.).

¶ 42       Further, it must be remembered that under the narrow-tailoring requirement of
       intermediate scrutiny, the content-neutral speech regulation need not be the least
       restrictive or intrusive means of advancing the government’s content-neutral
       interest. Rather, the narrow-tailoring requirement is satisfied so long as the law
       promotes a substantial governmental interest that would be achieved less
       effectively absent the law. Turner Broadcasting, 512 U.S. at 662; Ward, 491 U.S.
       at 798-99. Here, it is undeniable that the Internet disclosure provision directly and
       effectively serves the State’s substantial interest in protecting the public from
       recidivist sex offenders. Absent this provision, this interest would be served less
       well. See Ward, 491 U.S. at 800.

¶ 43       Defendant also argues that the Internet disclosure provision applies “to too
       much speech.” In declaring the provision unconstitutional, the circuit court found
       that the provision “has no limitations on the type of speech or communication
       which the offender is required to report and register, regardless of whether that
       speech is in any way related to the legitimate purpose” of the provision. According
       to defendant, the “immense sweep” of the provision goes “beyond the State’s
       purpose of protecting the public from potential sex offenses: the State’s purpose is a
       needle in a haystack of burdened speech.”

¶ 44       We disagree. It must be remembered that under intermediate scrutiny, a
       content-neutral statute is not overbroad when it burdens speech but only when it
       burdens substantially more speech than necessary to advance its substantial
       governmental interest. Turner Broadcasting, 512 U.S. at 662; Members of the City
       Council, 466 U.S. at 804-05. Similarly, first amendment overbreadth is ultimately
       found only when a substantial number of a statute’s applications to protected
       speech are unconstitutional in relation to the statute’s plainly legitimate sweep.
       Hicks, 539 U.S. at 119-20; Broadrick, 413 U.S. at 612-13. Thus, whether a
       statutory standard produces overbreadth requiring invalidation of the statute may
       depend on the relative breadth of the statute’s coverage. See Ashcroft v. American




                                                - 16 -
       Civil Liberties Union, 535 U.S. 564, 592 (2002) (Kennedy, J., concurring in the
       judgment, joined by Souter and Ginsburg, JJ.).

¶ 45       In the case at bar, we conclude that the Internet disclosure provision advances
       the substantial governmental interest of preventing sex offenses against children
       and protecting the public from the danger of recidivist sex offenders. The
       disclosure provision identifies the locations on the Internet to which the sex
       offender has transferred expressive material from his computer or has otherwise
       engaged in communication. These disclosures empower the public, if it wishes, to
       make the informed decision to avoid such interactions. The information required
       for the public to protect itself is broad because any communication by a sex
       offender with the public is related to the statutory purpose.

¶ 46       We observe that federal district courts have declared sex offender Internet
       disclosure requirements overbroad. In Doe v. Nebraska, 898 F. Supp. 2d 1086,
       1121 (D. Neb. 2012), the court opined: “Blogs frequently, and perhaps mostly,
       involve discussion of matters of public concern. Blogs are by their nature open to
       the public and pose no threat to children. *** A site publicly available on the
       Internet poses no threat to children—after all, every police officer in the world can
       see it.” Similarly, in White v. Baker, 696 F. Supp. 2d 1289, 1310 (N.D. Ga. 2010),
       the court opined:

          “This internet communication form does not reasonably present a vehicle by
          which a sex offender can entice a child to have illicit sex. *** In the Court’s
          experience, these communications are those that occur privately in direct email
          transmissions *** and in instant messages. They generally do not occur in
          communications that are posted publicly on sites dedicated to discussion of
          public, political, and social issues.”

       As seen, these courts failed to recognize the breadth necessary to protect the public.

¶ 47      Additionally, the court in Doe v. Harris, 772 F.3d 563, 578-82 (9th Cir. 2014),
       found that the California Internet disclosure requirement was overbroad because
       public disclosure and notification would chill speech. However, the court failed to
       engage in the comparative analysis of whether the chilling effect was substantially
       broader than that required by the statutory purpose.




                                               - 17 -
¶ 48       Also, despite its plainly legitimate sweep, the Internet disclosure provision is
       tailored to avoid chilling more speech than necessary, or in other words, to lessen
       the number of unconstitutional applications. Initially, the provision does not require
       disclosure of individuals with whom sex offenders interact, if any. Further, as we
       earlier observed, the provision does not operate as a prior restraint. Rather, it
       requires the sex offender to disclose his or her Internet identities and the websites to
       which he or she uploaded content or posted messages or information during the
       previous registration period up to and including the day he or she registers. While
       this retroactive operation does not remove the provision from first amendment
       scrutiny, it certainly constitutes an example of narrow tailoring. See Doe v.
       Shurtleff, 628 F.3d 1217, 1225 (10th Cir. 2010) (upholding Utah’s sex offender
       Internet disclosure statute against first amendment overbreadth challenge). Further,
       the provision requires disclosure only of Internet identities and websites through
       which a sex offender has communicated with others. Thus, the legislature “did no
       more than eliminate the exact source of the evil it sought to remedy.” Members of
       the City Council, 466 U.S. at 808. Indeed, any attempt to more narrowly tailor the
       disclosure provision to exclude “innocent” subjects, whatever they may be and
       however chosen, would defeat the purpose of the provision.

¶ 49       We hold that the Internet disclosure provision survives intermediate scrutiny
       because it advances a substantial governmental interest without chilling more
       speech than necessary. Therefore, defendant has failed to establish that the Internet
       disclosure provision of section 3(a) of the Registration Act is facially
       unconstitutional because it is substantially overbroad in violation of the first
       amendment.


¶ 50                                    III. CONCLUSION

¶ 51       For the foregoing reasons, the order of the circuit court of McLean County is
       reversed, and the cause is remanded to the circuit court for further proceedings.


¶ 52      Reversed.

¶ 53      Cause remanded.




                                                - 18 -